              Case 2:16-cr-00001-TLN Document 108 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00001-TLN

11                                 Plaintiff,            ORDER

12                          v.

13   OMAR ANABO,

14                                Defendant.

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

19 Opposition to Defendant’s Motion for Compassionate Release pertaining to Defendant Omar Anabo

20 (“Defendant”), and the Government’s Request to Seal shall be SEALED until further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United
22 States and counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

26 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
27 Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

28

                                                         1
30
             Case 2:16-cr-00001-TLN Document 108 Filed 07/22/20 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2 adequately protect the compelling interests identified by the Government.

 3 DATED: July 21, 2020

 4

 5

 6
                                                             Troy L. Nunley
 7                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
